 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoting group, which the Board, under such circumstances, finds to beappropriate for purposes of collective bargaining.In the event a ma-jority vote for the Intervenor, the Board finds the existing unit to beappropriate and the Regional Director will issue a certification ofresults of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]BURKEMILLWORK Co., INC.andLOCAL 193,INTERNATIONALBROTHER-HOOD OFFIREMEN& OILERS,AFL,PETITIONER.Case No. 19-RC-1017.August 7, 1952Decision and' Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Rachel Storer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock andPeterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved 1 claim to represent employeesof the Employer.3.The Employer and the Intervenor allege their current contractis a bar to the petition.We do not agree.By its terms, the contractbecame automatically renewed on March 1, 1952, for a 2-year periodsucceeding its May 1 anniversary date.As the petition herein wasfiled February 29, 1952, it was clearly timely, and thus prevented thecontract from operating as a bar.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to carve out from the existing productionand maintenance unit, a unit confined to the steam licensed employeesin the Employer's boiler room.The Employer and the Intervenorobject to the severance of these workers from the existing plant-wide3Lumber and Sawmill Workers,Local 2519,United Brotherhood of Carpenters andJoiners of America,AFL, intervened in this proceeding.It is referred to hereafter asthe Intervenor.100 NLRB No. 80. BURKE MILLWORK CO., INC.523unit on the ground that the Employer's operations are highly inte-grated in character.In support of this position, the parties so op-posing the petition claim that the Employer's operations fall intothe category of "lumber industry" enterprises to which the "Weyer-haeuser Timber" doctrine is applicable.2We are unable to agreewith this position.The Employer is engaged in the manufacture ofstock millwork items and other wood products and in the distributionof building supplies.Although the Employer's operations are simi-lar in some respects to those of companies forming part of the kindof "lumber industry" involved in theWeyerhaeuser Timbercase, andthe Employer follows the labor relations patterns of such companies,there are important distinguishing characteristics.Whereas themain business of enterprises such as the Weyerhaeuser Timber Com-pany is the cutting of trees and the processing of the logs so obtainedinto lumber, the primary business of the Employer is the manufac-ture and fabrication of lumber purchased from concerns such asWeyerhaeuser into finished wood products.The two types of enter-prises are not, in the main, competitors.We hold therefore that theEmployer is not engaged in the portion of the "lumber industry" towhich the "Weyerhaeuser Timber" doctrine is applicable 3Nor do we believe that, apart from the "lumber industry" conten-tion, the Employer's operations are so integrated as to preclude theestablishment of a unit such as is here sought by the Petitioner. Itmay not be denied that the Employer's boiler room is an essentialunit of its operations.But the Board has frequently held that similaremployee groups at plants where operations are similarly dependentupon continuous supply of power and heat may constitute separateappropriate units .4On the other hand, these employees may alsoappropriately constitute part of the production and maintenanceunit.In these circumstances we shall make no final unit determination atthis time, but shall direct that an election be held among the employeesin the voting group hereafter described to determine their desires.In the event the employees choose the Petitioner, they shall be deemedto have indicated their desire to be represented in a separate appro-priate unit, and the Regional Director shall issue to the Petitioner acertification of representatives for such unit.In the event they choose2Weyerhaeuser Timber Co.,87 NLRB 1076,inwhich the Board held that only plant-wide units embracing all production and maintenance employees are appropriate in saw-mill and logging operations.8 Compare our holdings that a manufacturer and fabricator of steel products is notengaged in the "basicsteel" industry,and that, accordingly,unit problems of such amanufacturer are not controlled by the principles we deemed applicable to the "basic steel"Industry.Standard Steel Spring Mfg.Co., 90 NLRB 1805;Mesta MachineCo., 94NLRB 1624.4 E. g., American Boa BoardCo., 90 NLRB 122 ;Micamold Radio Corp.,94 NLRB 1191 ;Cf.Soler MallCo., 92 NLRB 1680. 524DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Intervenor, the employees shall be deemed to have indicated-theirdesire to continue being represented as part of the existing plant-wide unit, and the Regional Director shall then issue a certificate ofthe results of the election.The voting group consists of all steam licensed employees of theEmployer engaged in the Employer's boiler room, including thoseclassified as firemen, but excluding chief firemen,a and all other super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]6 The record shows that RobertSimms, theonlyperson classified as chief fireman,possessespower effectivelyto recommend hire or discharge of firemen.CAMP & MOINNES, INC., ALAMODIvISIONandINTERNATIONAL LADIES'GARMENTWORKERSUNION,AFL.Case No. 39-CA-176.August8,1952Decision and OrderOn January 5, 1952, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceding, finding that theRespondent and engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1), (3), and (5) ofthe Act, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.Order2Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Camp & McInnes, Inc.,IPursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Murdock].2 The record shows, as the Trial Examiner found,that the Respondent has discontinuedoperations in the State of Texas.Our order that the Respondent bargain with the Unionfor its employees is therefore conditioned upon the Respondent's having in its employemployees in the appropriate unit.Walter HolmdlCompany,87NLRB 1169.100 NLRB No. 85.